  Case 4:21-cv-00144-Y Document 19 Filed 04/09/21   Page 1 of 2 PageID 195


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

IOU CENTRAL, INC.                   §
d/b/a IOU FINANCIAL                 §
                                    §
VS.                                 §      CIVIL NO. 4:21-CV-144-Y
                                    §
PREMIER PAVING GP.                  §
INC., et al.                        §

            ORDER STRIKING PLAINTIFF’S AMENDED COMPLAINT

      On February 11, 2021, plaintiff IOU Central Inc. filed its

original complaint in this Court.           (Doc. no. 1.)    It is unclear

how IOU Central notified Defendants of this case, but on March 10,

Defendants filed a motion to dismiss.           (Doc. no 8.)     Twenty-two

days later, IOU Central filed its first amended complaint.            (Doc.

no. 17.)

      Under the Federal Rules of Civil Procedure, a plaintiff may

amend its complaint one of two ways. First, if the defendant files

a motion to dismiss, a plaintiff may amened its complaint as a

matter of course within 21 days of service of the motion.          See FED.

R. CIV. P. 15(a)(1)(B).      Defendants did file a motion to dismiss,

but IOU Central missed its matter-of-course option by filing its

amended complaint one day late.

      The other way is by either obtaining the opposing party’s

consent or leave of court.              FED. R. CIV. P. 15(a)(2); U.S. v.

Cervantes, 132 F.3d 1106, 1111 (5th Cir. 1998). IOU Central failed

to obtain——or even move for——leave of court.            And after review of



ORDER STRIKING PLAINTIFF’S AMENDED COMPLAINT – PAGE 1
  Case 4:21-cv-00144-Y Document 19 Filed 04/09/21   Page 2 of 2 PageID 196


the papers on file, the Court does not find Defendants’ written

consent to the amended complaint. Accordingly, the Court concludes

that plaintiff IOU Central’s amended complaint is improper, and

therefore STRICKEN.

      SIGNED April 9, 2021.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




ORDER STRIKING PLAINTIFF’S AMENDED COMPLAINT – PAGE 2
